Citation Nr: 1209588	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  08-14 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a compensable initial evaluation for right wrist residual scars status post surgical repair of the right wrist.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel

INTRODUCTION

The Veteran had active service from July 1983 to July 1987.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran's appeal was previously before the Board in December 2008, when it was remanded to schedule the Veteran for his requested hearing.  He appeared at a hearing before the undersigned Veterans Law Judge in May 2009.  A transcript of this hearing is in the claims folder.  In July 2009, the Board remanded the claim for further development. 

The issues of entitlement to service connection for a right elbow disorder and bilateral middle finger disorders as secondary to the degenerative arthritis status post surgical repair of the right wrist have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its July 2009 remand, the Board directed the RO/AMC to evaluate the Veteran's residual scars of the right wrist under the new criteria that became effective on October 23, 2008, which it did in a November 2009 supplemental statement of the case.  The Board also added that if the RO/AMC determined that if an additional examination is deemed needed, it should be conducted.  The RO/AMC determined that another examination was not needed.  The Veteran testified at the April 2009 hearing that his right wrist scars were unstable, numb, and painful.  In a February 2012 written brief presentation, the representative reiterated the Veteran's testimony to argue that a compensable rating is warranted.  Review of the record reveals now, in view of recent Court of Appeals for Veterans Claims decisions, that these contentions cannot be adequately answered.  Accordingly it now seems additional examination is in order as to neurological findings.

At the May 2009 hearing, the Veteran testified that he had been treated at the Beckley and Richmond VA Medical Centers for his right wrist disability.  In October 2009, the RO/AMC obtained records from the Beckley VA Medical Center dated from June 2008 to June 2009 and from the Richmond VA Medical Center dated in August 2007.  The RO/AMC must attempt to obtain any records from the Beckley VA Medical Center from November 2006 to June 2008 and from October 2009 to the present, and any records from the Richmond VA Medical Center from November 2006 to July 2007 and from October 2009 to the present.

Finally, the Veteran should be afforded the opportunity to identify any additional treatment for his right wrist scars since May 2009, when he had his hearing. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should ask the Veteran to identify all treatment for his scars since May 2009 and attempt to obtain all identified records.  Regardless of the appellant's response, the RO/AMC must attempt to obtain any records from the Beckley VA Medical Center from November 2006 to June 2008 and from October 2009 to the present, and any records from the Richmond VA Medical Center from November 2006 to July 2007 and from October 2009 to the present.  Any obtained records should be associated with the Veteran's claims file.  If records are sought that are not obtained, the attempts made should be documented in the claims folder.

2.  Thereafter, the Veteran should be afforded a VA scar examination, to include neurological findings, if any.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to the two right wrist scars.  The examiner should note whether the two scars are unstable - that is, manifested by frequent loss of covering of skin over the scar.  The examiner should note whether the two scars are painful.  The examiner should note whether the Veteran has any neurological impairment associated with the two right wrist scars, and if so, should comment on the nature and extent of such impairment.  The examiner should note the extent of such impairment and the nerve (or nerves) involved.  A complete rationale for any opinion offered must be provided.

3.  The Veteran is to be notified that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

4.  After the development requested, the RO/AMC should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once.

5.  Thereafter, the RO/AMC must readjudicate the issue of on appeal with consideration of the old criteria for rating scars prior to October 23, 2008, and both the old and new criteria for rating scars since October 23, 2008.  The RO/AMC must consider the claim under 38 C.F.R. § 3.321 (2011).  If any benefit is not granted, the appellant must be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


